Luke, J.,
dissenting. Under the particular facts of this case I do not agree to the first ruling stated in the decision. The case of Dumas v. State, 62 Ca. 59, in my opinion, is authority for my view, it being there held: “ The nephew of a county commissioner is not a competent juror, if the uncle has taken part officially in promoting the prosecution, by voting county funds to pay a reward for the prisoner’s apprehension, by aiding to employ counsel to prosecute, and by aiding in the preparation of the case, the indictment being a special presentment of the grand jury. The uncle is to be considered as a volunteer prosecutor, no law requiring him to perform that function as a county commissioner.”